UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7529


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

CHRISTOPHER RAPHAEL WOODBERRY,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:02-cr-00040-TLW-1)


Submitted:   March 15, 2012                 Decided:   March 19, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christopher Raphael Woodberry, Appellant Pro Se. Arthur Bradley
Parham, Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christopher      Raphael      Woodberry      appeals       the   district

court's order denying his motion to withdraw his guilty plea. We

have     reviewed    the    record       and   find      no    reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.      United    States      v.   Woodberry,     No.      4:02–cr–00040–TLW–1

(D.S.C.    filed    Oct.    31,   2011    &    entered    Nov.    1,    2011).     We

dispense    with     oral    argument      because       the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                          2